Citation Nr: 0810857	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diverticulosis.

2.  Entitlement to service connection for a bilateral elbow 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for the residuals of 
malnutrition.

5.  Entitlement to service connection for intestinal worms.

6.  Entitlement to service connection for optic atrophy.

7.  Entitlement to service connection for night blindness.

8.  Entitlement to an evaluation in excess of 20 percent for 
pulmonary tuberculosis.

9.  Whether it was clear and unmistakable error to assign the 
graduated evaluations for the appellant's pulmonary 
tuberculosis disability in the October 7, 1954 rating action.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1950 to August 
1954, including service in Korea, where he was a prisoner of 
war (POW) from April 1951 to August 1953; he was awarded the 
Purple Heart Medal.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2007, a hearing was held at the Board in 
Washington, DC before the undersigned Acting Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.  

The transcript indicates that the appellant stated that he 
wanted an award of a total rating due to individual 
unemployability (TDIU), and that he was raising the issue of 
clear and unmistakable error (CUE) in the October 1954 rating 
decision that established a stair-step reduction of his 
compensation for the pulmonary tuberculosis disability from 
100 percent in 1954 down to zero percent by July 1965.  
However, review of the claims file reveals that the appellant 
was awarded TDIU benefits as of April 1997, and that he has 
been in receipt of compensation for a 100 percent combined 
evaluation since February 1998.  

Furthermore, the appellant's claim of CUE in the assignment 
of various compensation levels for the tuberculosis 
disability in the October 1954 rating action was denied in 
the rating decision issued in September 2005.  The appellant 
was notified of that denial in a letter sent by the RO to him 
that same month.  The appellant promptly sent a written 
statement in which he stated that he wanted to proceed with 
the appeal process, and that it was still his contention that 
his compensation for his tuberculosis disability never should 
have been reduced.  The Board finds that this letter 
constitutes a Notice of Disagreement as to that CUE issue.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's NOD received by 
the RO in October 2005.  The Board must therefore remand the 
tuberculosis compensation reduction CUE claim for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240 (1999).

At the February 2007 Board hearing, and again in April 2007, 
the appellant submitted additional evidence concerning his 
claims.  The appellant also submitted written waivers of 
review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of the evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.

The Board notes that the appellant raised the issue of CUE in 
the October 1954 rating action in relation to the failure of 
the RO to grant service connection for a psychiatric disorder 
during his February 2007 hearing.  The evidence of record 
does not currently contain a rating action from the RO on 
that matter, and the issue is referred to the RO for 
appropriate action.

The issue of an increased rating for the tuberculosis 
disability and the remaining six service connection issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was a POW during his period of service.

2.  The appellant was awarded the Purple Heart Medal.

4.  The appellant is a combat veteran.

4.  It is at least as likely as not that the appellant's 
degenerative joint disease of each knee was caused by or a 
result of trauma he experienced during his service in Korea, 
including as a POW for twenty-seven months.


CONCLUSION OF LAW

The appellant has osteoarthritis in each knee that is the 
result of disease or injury incurred during active military 
service, and the criteria for a grant of service connection 
are met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant's service records state that he was sent to 
Korea in April 1951, that he was captured that same month and 
that he remained a POW until August 1953.  The evidence of 
record includes a DD Form 215 that states that the appellant 
was awarded the Purple Heart Medal.  These facts clearly 
reflect that the appellant is a veteran of combat and that 
the provisions of 38 U.S.C.A. § 1154(b) apply.

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If arthritis is manifest to a 
degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Further, the diseases associated with 
prisoners of war listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service if a veteran was 
a prisoner of war and detained or interned not less than 30 
days even though there is no evidence of such disease during 
the period of service.  The diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(5) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(c).  There is no evidence that the 
appellant had osteoarthritis of either knee until many years 
after service.

Review of the evidence of record reveals that the appellant 
underwent radiographic examination of his knees at a VA 
facility in May 1995.  The x-ray report states that there 
were findings compatible with degenerative changes in each 
knee.  A May 1995 addendum from a VA physician who examined 
the appellant states that it was the examiner's feeling that 
the appellant's degenerative joint disease could well be 
secondary to his experiences while a POW.  

A January 2006 letter from a private treating physician of 
the appellant is of record.  The physician states that there 
is no sure way to distinguish between degenerative joint 
disease caused by trauma and that caused by aging.

The appellant underwent a VA medical examination in June 
2005.  As part of that examination, x-rays were taken of the 
appellant's knees.  The associated report states that each 
knee demonstrated minimal degenerative changes that were 
unchanged since the previous study of May 1995.

The appellant contends, in essence, that he incurred 
traumatic arthritis of his knees as a result of his active 
duty service in Korea.  He has submitted his own written 
statements and testimony to the effect that while he was a 
POW in Korea, he was knocked down onto his knees by blows 
from behind from his captors.  Statements to that effect have 
also been submitted by some of the appellant's fellow POWs.  
The appellant contends that he is therefore entitled to 
service connection for a bilateral knee disorder.

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A          § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

As previously noted, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  When 
determining whether there was an in-service incurrence or 
aggravation of a disability in service connection claims, due 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by his  
service record, the official history of each organization in 
which the veteran served, the veteran's medical records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) 

As previously noted, the appellant is a combat veteran who 
endured the deprivations and traumas associated with being a 
POW for twenty-seven months, and the Board finds that it is 
as likely as not that the appellant experienced trauma to 
each knee during that time.  See 38 U.S.C.A. § 1154.

In this case, there is conflicting evidence as to whether the 
appellant's arthritis in his knees is a by-product of the 
aging process or his in-service experiences as a POW.  
Another possibility is that the appellant's post-service 
arthritis is etiologically related to both of those things.  
Essentially there are medical personnel who have opined that 
the appellant's arthritis in his knees could well be related 
to his POW experiences in Korea, but there is no definitive 
opinion on record concerning the etiology of the appellant's 
current bilateral knee arthritis.  

Also in this case, there is no official record that the 
appellant was treated for any incurrence of any knee disorder 
during his service.  However, the appellant's service records 
reflect that he was a POW and a recipient of the Purple Heart 
Medal.  There is lay evidence that the appellant's knees were 
traumatized while he was a POW, and there is no clear and 
convincing evidence to the contrary.  Id.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has bilateral 
knee arthritis that was incurred as a result of his 
combat/POW experiences in Korea.  Consequently, reasonable 
doubt should be resolved in favor of the appellant and 
service connection for arthritis of each knee is granted.

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000. 38 U.S.C.A. § 5100 et 
seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for traumatic arthritis of each knee is 
granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the Appeals Management Center 
(AMC)/RO for action as described below.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002 
& Supp. 2007)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  The VCAA is applicable to the appellant's claims; 
these claims were initially submitted in September 1994.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  No such 
notice has been given to the appellant as yet and this defect 
must be corrected before the case can proceed to appellate 
review.

The instant case includes an increased rating claim.  
According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded appropriate VA examinations to determine the 
appellant's pulmonary status and to determine if any 
diagnosed disorder is traceable to his active military 
service.

The Board notes that the VA amended its regulations for 
rating respiratory system disabilities, effective October 7, 
1996.  See 38 C.F.R. §§ 4.96-4.97 (1997).  Since the 
appellant's most recent VA examination in January 2005, the 
regulations pertaining to the evaluation of respiratory 
conditions were again amended, effective October 6, 2006.  
See 71 Fed. Reg. 52457-52460 (2006) (presently codified at 
38 C.F.R. § 4.96 (2007)).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA to do otherwise and the  Secretary did 
so.  But see VAOPGCPREC 7-2003 (Nov. 19, 2003), pointing out 
that the United States Court of Appeals for the Federal 
Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See also VAOGCPREC 3- 2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).  The 
adjudication by the RO does not reflect consideration of 
these regulatory changes during the course of the appeal.

Review of the evidence of record reveals that the appellant 
has a current diagnosis of diverticulosis, as well as current 
diagnoses of bilateral elbow strain and chronic obstructive 
pulmonary disease (COPD).  The appellant's service medical 
records at the time of his discharge include a diagnosis of 
chronic left pleurisy.  No comprehensive review of the 
veteran's medical history with medical opinion evidence as to 
the likely etiology of any claimed disorder has been 
obtained.  Nor has an analysis of what amount of the 
appellant's current pulmonary pathology is related to service 
has been undertaken, including analysis of such factors as 
cigarette smoking.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  On remand, such medical opinions should be 
obtained.

Furthermore, it appears that the issue of entitlement to 
secondary service connection for a pulmonary disorder as due 
to the appellant's service-connected pulmonary disability or, 
in the alternative, by way of aggravation, has been raised.  
When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.   Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the appellant's 
service-connected tuberculosis/pleurisy disability is 
etiologically related to any other current 
pulmonary/respiratory pathology, including COPD.  Further 
development of the medical evidence and adjudication on this 
basis are therefore indicated.

The record also suggests that additional private medical 
records may exist which have not been associated with the 
claims file.  The appellant testified at his hearing that he 
had received treatment for his pulmonary disability from a 
private physician.  Since none of these treatment records are 
contained in the claims file, the AMC/RO should attempt to 
obtain them.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the duty to assist includes securing private and VA medical 
records to which a reference has been made.)

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
opinions where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, the appellant submitted a timely NOD, in October 
2005, in which he specifically referred to his disagreement 
with the RO's denial of his CUE claim as to the reduction of 
his pulmonary disability compensation.  Because the RO did 
not subsequently issue an SOC addressing that CUE issue, the 
Board must remand the issue to the AMC/RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) is completed.  
In particular, the AMC/RO must notify 
the appellant of the information and 
evidence needed to substantiate each of 
his claims, and of what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In particular, as to the increased 
rating claim, the AMC/RO must notify 
the appellant that to substantiate his 
claim, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life.  Further, 
since the Diagnostic Code under which 
the appellant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the appellant's employment and daily 
life (such as a specific measurement or 
test result (PFTs)), VA must provide at 
least general notice of that 
requirement to the appellant.  
Additionally, the appellant must be 
notified that, should an increase in 
disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the disability, their 
severity and duration, and their impact 
upon employment and daily life.  As 
with proper notice for an initial 
disability rating and consistent with 
the statutory and regulatory history, 
the notice must also provide examples 
of the types of medical and lay 
evidence that the appellant may submit 
(or ask VA to obtain) that are relevant 
to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

The appellant should also be told to 
submit all pertinent evidence regarding 
each claim he has in his possession. 

2.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since his separation from service, and 
secure all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

3.  All pertinent VA medical treatment 
records for the appellant not already of 
record should be identified and obtained.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

4.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
claims.  The readjudication should 
reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate 
legal theories, including Allen v. 
Brown, 7 Vet. App. 439(1995), all 
pertinent versions of the regulations 
and all applicable Diagnostic Codes.  

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the new and material 
evidence issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

8.  The AMC/RO should re-examine the 
appellant's claim of CUE in the October 
1954 assignment of graduated 
compensation levels for the 
tuberculosis disability.  If no 
additional development is required, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only 
if, the appellant files a timely 
substantive appeal, should this issue 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


